Sed per Curiam.

It is immaterial under which of the acts against perjury the indictment may be supposed to have been found. The act of limitation, passed November 6th, 1797, takes effect in all cases-from the exhibition of the indictment in Court. The *285clerk is directed by the 5th section of the same act to make a minute in writing on the indictment, under jiis official signature, of the true day, month and year when the same was exhibited; and if the crime of perjury is alleged in the indictment to have been committed more than three years before the date of such exhibition of the indictment, the prosecution is limited.
Levi House, Attorney for the State.
' W. C. Harrington, for defendant.
Indictment quashed.